Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Request for Continued Examination
The request filed on 5/10/2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/460,594 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 05/29/2021 amendment/responses in the application of HAN et al. for “METHOD AND DEVICE FOR HANDOVER” filed 07/02/2019.   The amendments/response to the claims have been entered.   No claims have been canceled.   Claims 17-20 have been added.  Claims 1-20 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 8-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 2016/0373975 A1), hereinafter XU in view of JHA (US 2015/0223117 A1).
Regarding claim 1, XU discloses a method for a handover of a mobile device between a source base station and a target base station, comprising:
transmitting, by the source base station, a handover request message to the target base station, wherein the handover request message comprises a first mapping relationship between a first flow and a first radio bearer of the source base station (sending, by a source master eNB (MeNB), a handover request message to a target MeNB, the handover request message carrying information of a source secondary eNB (SeNB), see ¶ 0026; The handover request message may include an identifier of the bearer, QoS information of the bearer, UE capability information, etc, see ¶ 0067, 0100); and
transmitting, by the target base station, a handover acknowledgement message to the source base station (sending, by the target MeNB, a handover response message to the source MeNB, see ¶ 0026). 
XU fails to explicitly disclose the handover request includes a first mapping relationship information comprising an identifier of a first flow and an identifier of a first radio bearer of the source base station. 
In the same field of endeavor, JHA discloses at 46, source eNB 16(1) may make a decision based on the measurement report and RRM information to hand off UE 14 to one of target eNBs 16(2) and 16(3). Accordingly, at 48 and 50, source eNB 16(1) may issue a handover request message to target eNBs 16(2) and 16(3) respectively, passing 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate JHA’s teaching in the system/network taught by XU in order to supports seamless handover using routing information in interworking systems having cellular environment.  

JHA discloses wherein the QoS information comprises QoS class identifier (QCI), guaranteed bit rate (GBR), or maximum rate (the QoS comprising QCI, see ¶s 0016, 0018, 0031). 

Regarding claim 3, XU discloses a second radio bearer between the target base station and the mobile device is corresponding to the first radio bearer between the source base station and the mobile device (the bearer may be established previously at the source SeNB or at the MeNB, or may be a new bearer configured by the MME, see ¶ 0045). 

Regarding claim 4, XU discloses the target base station has a second mapping relationship between the first flow and the second radio bearer, and the method further comprises: establishing, by the target base station, the second radio bearer between the target base station and the mobile device based on the first mapping relationship and the second mapping relationship (the bearer may be established previously at the source SeNB or at the MeNB, or may be a new bearer configured by the MME, see ¶ 0045).

Regarding claim 8, XU discloses the target base station receives the handover request message via an interface between the target base station and the source base station (transmitting the handover request over x2 interface, see ¶ 0100).

XU discloses a communications system, comprising a source base station and a target base station, wherein:
the source base station is configured to transmit a handover request message to the target base station, wherein the handover request message comprises quality of service (QoS) information of the mobile device, radio bearer identifier information of the source base station, and a first mapping relationship between a first flow and a first radio bearer of the source base station (sending, by a source master eNB (MeNB), a handover request message to a target MeNB, the handover request message carrying information of a source secondary eNB (SeNB), see ¶ 0026; The handover request message may include an identifier of the bearer, QoS information of the bearer, UE capability information, etc, see ¶ 0067, 0100); and
the target base station is configured to transmit a handover acknowledgement message to the source base station (sending, by the target MeNB, a handover response message to the source MeNB, see ¶ 0026). 
XU fails to explicitly disclose the handover request includes a first mapping relationship information comprising an identifier of a first flow and an identifier of a first radio bearer of the source base station.
In the same field of endeavor, JHA discloses at 46, source eNB 16(1) may make a decision based on the measurement report and RRM information to hand off UE 14 to one of target eNBs 16(2) and 16(3). Accordingly, at 48 and 50, source eNB 16(1) may issue a handover request message to target eNBs 16(2) and 16(3) respectively, passing necessary information, including mandatory bearer information, to prepare the HO at the target side. For example, E-RAB also includes information whether a listed bearer is 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate JHA’s teaching in the system/network taught by XU in order to supports seamless handover using routing information in interworking systems having cellular environment.  

Regarding claim 10, JHA discloses wherein the QoS information comprises QoS class identifier (QCI), guaranteed bit rate (GBR), or maximum rate (the QoS comprising QCI, see ¶s 0016, 0018, 0031). 

XU discloses a second radio bearer between the target base station and the mobile device is corresponding to the first radio bearer between the source base station and the mobile device (the bearer may be established previously at the source SeNB or at the MeNB, or may be a new bearer configured by the MME, see ¶ 0045). 

Regarding claim 12, XU discloses the target base station has a second mapping relationship between the first flow and the second radio bearer, and the method further comprises: establishing, by the target base station, the second radio bearer between the target base station and the mobile device based on the first mapping relationship and the second mapping relationship (the bearer may be established previously at the source SeNB or at the MeNB, or may be a new bearer configured by the MME, see ¶ 0045).

Regarding claim 16, XU discloses the target base station receives the handover request message via an interface between the target base station and the source base station (transmitting the handover request over x2 interface, see ¶ 0100).

Regarding claim 17, &&& discloses an apparatus (target SeNB, MeNB, see figures 3-5), comprising: at least one processor; and
a memory storing instructions executable by the at least one processor, wherein the instructions cause the apparatus to perform operations comprising:


transmitting, a handover acknowledgement message to the source base station. (sending, by the target MeNB, a handover response message to the source MeNB, see ¶ 0026). 
XU fails to explicitly disclose the handover request includes a first mapping relationship information comprising an identifier of a first flow and an identifier of a first radio bearer of the source base station.
In the same field of endeavor, JHA discloses at 46, source eNB 16(1) may make a decision based on the measurement report and RRM information to hand off UE 14 to one of target eNBs 16(2) and 16(3). Accordingly, at 48 and 50, source eNB 16(1) may issue a handover request message to target eNBs 16(2) and 16(3) respectively, passing necessary information, including mandatory bearer information, to prepare the HO at the target side. For example, E-RAB also includes information whether a listed bearer is mandatory. At 52, admission control is performed by target eNBs 16(2) and 16(3) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate JHA’s teaching in the system/network taught by XU in order to supports seamless handover using routing information in interworking systems having cellular environment.  

Regarding claim 18, JHA discloses wherein the QoS information comprises QoS class identifier (QCI), guaranteed bit rate (GBR), or maximum rate (the QoS comprising QCI, see ¶s 0016, 0018, 0031). 

XU discloses a second radio bearer between the target base station and the mobile device is corresponding to the first radio bearer between the source base station and the mobile device (the bearer may be established previously at the source SeNB or at the MeNB, or may be a new bearer configured by the MME, see ¶ 0045). 

Regarding claim 20, XU discloses the target base station has a second mapping relationship between the first flow and the second radio bearer, and the method further comprises: establishing, by the target base station, the second radio bearer between the target base station and the mobile device based on the first mapping relationship and the second mapping relationship (the bearer may be established previously at the source SeNB or at the MeNB, or may be a new bearer configured by the MME, see ¶ 0045).

Claims 5, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of XU-JHA as applied to claim 4 or 12 above, and further in view of  TAJIMA et al. (US 2012/0069735 A1), hereinafter TAJIMA. 
Regarding claims 5 and 13, the combination of XU-JHA fails to disclose transmitting, by a core network device, data packets of the first flow to the source base station; transmitting, by the source base station, the data packets of the first flow to the target base station; and transmitting, by the target base station, received data packets of the first flow to the mobile device by using the second radio bearer established between the target base station and the mobile device.
TAJIMA discloses the source base station 20 redirecting the data received from the core network (eg. gateway 40) to the target base station 30 after handing off via interface cable (see figure 1 and ¶ 0051, 0052, 0053). 
Therefore, it would have been obvious to one having ordinary skill it the art at the time of invention was filed to incorporate TAJIMA’s teaching in the network/system taught by TAJIMA in order to provide continue interrupt data session even the mobile station is handing off to the next base station. 

Regarding claims 7 and 15, TAJIMA discloses wherein the core network device is configured to transmit data packets of the first flow to the target base station; and
the target base station is configured to transmit the data packets of the first flow received from the core network device to the mobile device (the core network (eg. Gateway 40) transmits the data flow to the base station 30 after handoff completion (see step S9 figure 4 see ¶ 0071). 

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of XU-JHA-TAJIMA as applied to claim 5 or 13 above, and further in view of  OZTURK et al. (US 2016/0262066 A1), hereinafter OZTURK. 
Regarding claims 6 and 14, the combination of XU-JHA-TAJIMA fails to disclose the target base station is configured to transmit an end marker indicating an end of transmission of the data packets received from the source base station.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate OZTURK’s teaching in the network/system taught by the combination of XU-JHA-TAJIMA in order to inform the receiving station i.e. target base station the status of ongoing communication session. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412